Case 3:21-mj-01402-JRK Document 2 Filed 08/20/21 Page 1 of 1 PagelD 10

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
IN THE MATTER OF
Case No. 3:21-mj- |4 \2-] Rk

ALEJANDRO DE LA CRUZ JACOBO
Material Witness

ORDER FOR WARRANT

Before the Court is the Application for Issuance of Material Witness Arrest
Warrant, which was filed by the United States. From the affidavit attached to the
application, it appears that ALEJANDRO DE LA CRUZ JACOBO is a material
witness in the criminal proceedings of United States v. Guillermo Roman Alonso,
Case No. 3:21-my- IHOIURK , and that it is impracticable to secure his presence
by subpoena. Accordingly, the Application for Issuance of Material Witness Arrest
Warrant is hereby GRANTED. Pursuant to 18 U.S.C. § 3144, the Court will issue
a warrant commanding the United States Marshal or any duly authorized officer to
arrest ALEJANDRO DE LA CRUZ JACOBO and bring him before the nearest
available United States Magistrate Judge to set conditions for his release, if
appropriate, in accordance with 18 U.S.C. § 3142.

xh
DONE AND ORDERED at Jacksonville, Florida, this }.6 day of August,

RB Kat

JAMES R. KLINDT
United States Magistrate

2021,

 
